In a matrimonial action, defendant husband appeals, as limited by his brief, from so much of an order of the Supreme Court, Westchester County (Walsh, J.), dated April 13,1983, as granted reargument of plaintiff wife’s motion for, inter alia, discovery and inspection of certain corporate records, and for accountant and appraisal fees, and upon reargument, vacated a prior order of the same court, dated January 31,1983, directed certain nonparty corporations in which defendant held stock interest to produce corporate records, and awarded plaintiff $1,250 to enable her to retain an accountant. Order modified, on the law, by deleting the first decretal paragraph which directed nonparty corporations to produce corporate records for discovery and inspection. As so modified, order affirmed insofar as appealed from, without costs or disbursements. Special Term erred in ordering the nonparty corporations to produce their corporate records because plaintiff failed to provide notice of the motion to the nonparties (CPLR 3120, subd [bl). Lazer, J. P., Gibbons, Weinstein and Boyers, JJ., concur.